FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRY O’NEIL; et al.,                            No. 09-35928

               Plaintiffs - Appellants,          D.C. No. 9:08-cv-00091-DWM-
                                                 JCL
  v.

STATE BAR OF MONTANA; et al.,                    MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Jerry O’Neil and others appeal pro se from the district court’s judgment

dismissing their action challenging a judgment of the Montana Supreme Court

affirming a state court determination that O’Neil has engaged in the unauthorized

practice of law. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly concluded that the Rooker-Feldman doctrine

barred the action as to the claims made by plaintiff O’Neil because it constitutes a

“de facto appeal” of a state court decision, and raises additional claims that are

“inextricably intertwined” with the prior state court decision. Reusser v. Wachovia

Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a federal action is barred if

adjudication of the federal claims would undermine the state ruling or require the

district court to review the application of state laws or procedural rules).

      The district court properly concluded that the remaining plaintiffs failed to

state a claim. See Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.

2006) (to state a claim under section 1983, a plaintiff must allege that a right

secured by the Constitution or laws of the United States was violated).

      Appellants’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       09-35928